Exhibit 10.329

 

THE CHARLES SCHWAB CORPORATION

2004 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

(PERFORMANCE-BASED VESTING)

 

You have been granted Restricted Stock Units. A Restricted Stock Unit represents
the right to receive, subject to certain conditions, a share of Common Stock of
The Charles Schwab Corporation (“Schwab”), under The Charles Schwab Corporation
2004 Stock Incentive Plan (the “Plan”). Your Restricted Stock Units are granted
subject to the following terms:

 

Name of Recipient:    Total Number of Restricted Stock Units Granted:    Fair
Market Value per Restricted Stock Unit:    Total Fair Market Value of Award:   
Grant Date:    Vesting Schedule:    So long as you remain in service in good
standing and subject to the terms of the Restricted Stock Unit Agreement and
certification of the Performance Goal by Schwab’s Compensation Committee, this
award vests on the following Vesting Dates, subject to the restrictions below:

 

Percentage of the Total Number of

Restricted Stock Units Granted

under this Award That Will Vest

   Vesting Date 25%    25%    25%    25%   



--------------------------------------------------------------------------------

The number of Restricted Stock Units indicated will vest only if Schwab’s
Compensation Committee certifies that as of the Vesting Date next to the number
of Restricted Stock Units, Schwab has satisfied the Performance Goal for the
applicable one-year period [insert performance period] ending prior to such
Vesting Date. The Performance Goal shall be: [insert the performance goal for
each one-year period.]

 

If the Performance Goal is not met for any one-year period, you will have a
second opportunity to vest in the unvested portion of the award if [insert the
performance goal for the four-year period.]

 

Except as otherwise provided in the Restricted Stock Unit Agreement, if the
Performance Goals noted above are not met, any unvested portion of the award
will be forfeited automatically and permanently on [insert date of second chance
for vesting] or the date established by the Compensation Committee.

 

Any vested Restricted Stock Units will be paid in shares of Common Stock of The
Charles Schwab Corporation (“Shares”) as soon as administratively possible after
vesting, but in no event beyond March 15th of the year following the year of
vesting.

 

You and Schwab agree that this award is granted under and governed by the terms
and conditions of the Plan and the Restricted Stock Unit Agreement, both of
which are made a part of this notice. Please review the Restricted Stock Unit
Agreement and the Plan carefully, as they explain the terms and conditions of
this award. You agree that Schwab may deliver electronically all documents
relating to the Plan or this award (including, without limitation, prospectuses
required by the Securities and Exchange Commission) and all other documents that
Schwab is required to deliver to its stockholders. By accepting this award, you
agree to all of the terms and conditions described above, in the Restricted
Stock Unit Agreement and in the Plan, and you have no right whatsoever to change
or negotiate such terms and conditions.

 

2



--------------------------------------------------------------------------------

THE CHARLES SCHWAB CORPORATION

2004 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

(PERFORMANCE-BASED VESTING)

 

Payment for Units    No payment is required for the Restricted Stock Units that
you are receiving. Restricted Stock Units are an unfunded and unsecured
obligation of Schwab. Vesting    Subject to the provisions of this Agreement,
this award becomes vested as described in the Notice of Restricted Stock Unit
Award, of which this Restricted Stock Unit Agreement is a part. Unvested units
will be considered “Restricted Stock Units.” If your service terminates for any
reason, then your Restricted Stock Units will automatically and permanently be
forfeited to the extent that they have not vested before the termination date
and will not vest as a result of the termination, unless otherwise noted below.
This means that the Restricted Stock Units will immediately revert to Schwab.
You will receive no payment for Restricted Stock Units that are forfeited.
Schwab determines when your service terminates for this purpose. For all
purposes of this Agreement, “service” means continuous employment as a
common-law employee of Schwab or a parent company or subsidiary of Schwab, and
“subsidiary” means a subsidiary corporation as defined in section 424(f) of the
Internal Revenue Code of 1986, as amended (the “Code”). Accelerated Vesting   
This award, to the extent not already forfeited, will become fully vested if
your service terminates on account of your death or disability. If, prior to the
date your service terminates, Schwab is subject to a “change in control” (as
defined in the Plan document), this award, to the extent not already forfeited,
will become fully vested as of the date that the change in control occurs.
Continued Vesting    If your service terminates on account of your retirement
and your retirement occurs at least two years after the Grant Date indicated in
the Notice of Restricted Stock Unit Award, you will be treated as in service in
good standing for purposes of determining further vesting of the award.    If
you are entitled to severance benefits under The Charles Schwab Severance Pay
Plan (or any successor plan), then you may be treated as in service in good
standing during your Severance Period for purposes of determining further
vesting of the award under the terms

 

3



--------------------------------------------------------------------------------

   of that plan. Definition of Fair Market Value    Fair market value means the
average of the high and low price of a Share (as defined below) as reported on
NASDAQ on the applicable determination date. Definition of Disability    For all
purposes of this Agreement, “disability” means that you have a disability such
that you have been determined to be eligible for benefits under Schwab’s
long-term disability plan. Definition of Retirement    If you are an employee of
Schwab and its subsidiaries, “retirement” means termination of service for any
reason other than death at any time after you attain age 55, but only if, at the
time of your termination, you have been credited with at least 10 years of
service.    The phrase “years of service” above has the same meaning given to it
under The SchwabPlan Retirement Savings and Investment Plan (or any successor
plan). Payment of Shares    Restricted Stock Units that vest will be paid in
shares of Common Stock of The Charles Schwab Corporation (“Shares”) as soon as
administratively possible following vesting, but in no event beyond March 15th
of the year following the year of vesting. Restrictions on Restricted Stock
Units    You may not sell, transfer, pledge or otherwise dispose of any
Restricted Stock Units without Schwab’s written consent. Schwab will deliver
Shares to you only after the Restricted Stock Units vest and after all other
terms and conditions in this Agreement have been satisfied.    You may make a
gift of Restricted Stock Units to your spouse, children or grandchildren or to a
trust established by you for the benefit of yourself or your spouse, children or
grandchildren. However, a transferee of Restricted Stock Units must agree in
writing on a form prescribed by Schwab to be bound by all provisions of this
Agreement as a condition for the transfer prior to the Restricted Stock Units
becoming vested. Delivery of Shares After Death    In the event of your death
prior to the date your service terminates, your Shares will be delivered to your
beneficiary or beneficiaries. You may designate one or more beneficiaries by
filing a beneficiary designation form. You may change your beneficiary
designation by filing a new form with Schwab at any time prior to your death. If
you do not designate a beneficiary or if your designated beneficiary

 

4



--------------------------------------------------------------------------------

   predeceases you, then, your Shares will be delivered to your estate. The
Compensation Committee, in its sole discretion, will determine the form and time
of the distribution of Shares to your estate. In no event will the payment be
made beyond March 15th of the year following the year of death. Restrictions on
Resale    You agree not to sell any Shares at a time when applicable laws,
Schwab’s policies or an agreement between Schwab and its underwriters prohibit a
sale. This restriction will apply as long as your service continues and for such
period of time after the termination of your service as Schwab may specify.
Withholding Taxes    The Restricted Stock Units will not be paid in Shares
unless you have made acceptable arrangements to pay any applicable withholding
of income and employment taxes that may be due as a result of this award. With
Schwab’s consent, these arrangements may include without limitation withholding
Shares that otherwise would be issued to you when this award vests. In its sole
discretion, Schwab may withhold the minimum number of whole Shares, valued at
the fair market value on the Vesting Date, required to satisfy such applicable
withholding taxes. Any residual amount of applicable withholding taxes, i.e.,
amounts of less than the fair market value of a Share, may be deducted from your
pay. If withholding taxes are due and you have terminated employment, applicable
withholding taxes will be deducted from your Schwab brokerage account. You are
responsible for having sufficient funds in your Schwab brokerage account to
cover the withholding taxes at the time they are due. No Stockholder Rights   
Your Restricted Stock Units carry no voting or other stockholder rights. You
have no rights as a Schwab stockholder until your units are settled by issuing
Shares. Contribution of Par Value    On your behalf, Schwab will contribute to
its capital an amount equal to the par value of the Shares issued to you.
Dividend Equivalent Rights    If Schwab pays cash dividends on Shares, each
Restricted Stock Unit will accrue a dividend equivalent equal to the cash
dividend paid per Share, subject to the same vesting and forfeiture provisions
as the associated Restricted Stock Units, to be paid in cash without interest at
the time the associated Restricted Stock Units vest and Shares are released. In
no event will the accumulated dividend equivalent be paid beyond March 15th of
the year following the year in which the associated Restricted Stock Units vest.

 

5



--------------------------------------------------------------------------------

No Right to Remain Employee    Nothing in this Agreement will be construed as
giving you the right to be retained as an employee, contingent worker or
director of Schwab and its subsidiaries for any specific duration or at all.
Limitation on Payments    If a payment from the Plan would constitute an excess
parachute payment under section 280G of the Code or if there have been certain
securities law violations, then your award may be reduced or forfeited and you
may be required to disgorge any profit that you have realized from your award.
   If a disqualified individual receives a payment or transfer under the Plan
that would constitute an excess parachute payment under 280G of the Code, such
payment will be reduced, as described below. Generally, someone is a
“disqualified individual” if he or she is (a) an officer of Schwab, (b) a member
of the group consisting of the highest paid 1% of the employees of Schwab or, if
less, the highest paid 250 employees of Schwab, or (c) a 1% stockholder of
Schwab. For purposes of the section on “Limitation on Payments,” the term
“Schwab” will include affiliated corporations to the extent determined by the
independent auditors most recently selected by the Schwab Board of Directors
(the “Auditors”) in accordance with section 280G(d)(5) of the Code.    In the
event that the Auditors determine that any payment or transfer in the nature of
compensation to or for your benefit, whether paid or payable (or transferred or
transferable) pursuant to the terms of the Plan or otherwise (a “Payment”),
would be nondeductible for federal income tax purposes because of the provisions
concerning “excess parachute payments” in section 280G of the Code, then the
aggregate present value of all Payments will be reduced (but not below zero) to
the Reduced Amount; provided, however, that the Compensation Committee may
specify in writing that the award will not be so reduced and will not be subject
to reduction under this section.    For this purpose, the “Reduced Amount” will
be the amount, expressed as a present value, which maximizes the aggregate
present value of the Payments without causing any Payment to be nondeductible by
Schwab because of section 280G of the Code.    If the Auditors determine that
any Payment would be nondeductible because of section 280G of the Code, then
Schwab will promptly give you notice to that effect and a copy of the detailed
calculation of the Reduced Amount. You may then elect, in your discretion, which
and how much of the Payments will be eliminated or reduced (as long as after
such election, the aggregate present value of the

 

6



--------------------------------------------------------------------------------

   Payments equals the Reduced Amount). You will advise Schwab in writing of
your election within 10 days of receipt of the notice.    If you do not make
such an election within the 10-day period, then Schwab may elect which and how
much of the Payments will be eliminated or reduced (as long as after such
election the aggregate present value of the Payments equals the Reduced Amount).
Schwab will notify you promptly of its election. Present value will be
determined in accordance with section 280G(d)(4) of the Code. The Auditors’
determinations will be binding upon you and Schwab and will be made within 60
days of the date when a Payment becomes payable or transferable.    As promptly
as practicable following these determination and elections, Schwab will pay or
transfer to or for your benefit such amounts as are then due to you under the
Plan, and will promptly pay or transfer to or for your benefit in the future
such amounts as become due to you under the Plan.    As a result of uncertainty
in the application of section 280G of the Code at the time of an initial
determination by the Auditors, it is possible that Payments will have been made
by Schwab which should not have been made (an “Overpayment”) or that additional
Payments which will not have been made by Schwab could have been made (an
“Underpayment”), consistent in each case with the calculation of the Reduced
Amount. In the event that the Auditors, based upon the assertion of a deficiency
by the Internal Revenue Service against you or Schwab which the Auditors believe
has a high probability of success, determine that an Overpayment has been made,
the amount of such Overpayment will be paid by you to Schwab on demand, together
with interest at the applicable federal rate provided in section 7872(f)(2) of
the Code. However, no amount will be payable by you to Schwab if and to the
extent that such payment would not reduce the amount which is subject to
taxation under section 4999 of the Code. In the event that the Auditors
determine that an Underpayment has occurred, such Underpayment will promptly be
paid or transferred by Schwab to or for your benefit, together with interest at
the applicable federal rate provided in section 7872(f)(2) of the Code.   
Notwithstanding the foregoing, in no event will a payment be made under this
Section beyond March 15th of the year following the year in which the amount
ceases to be subject to a substantial risk of forfeiture.

 

7



--------------------------------------------------------------------------------

Claims Procedure    You may file a claim for benefits under the Plan by
following the procedures prescribed by Schwab. If your claim is denied,
generally you will receive written or electronic notification of the denial
within 90 days of the date on which you filed the claim. If special
circumstances require more time to make a decision about your claim, you will
receive notification of when you may expect a decision. You may appeal the
denial by submitting to the Plan Administrator a written request for review
within 30 days of receiving notification of the denial. Your request should
include all facts upon which your appeal is based. Generally, the Plan
Administrator will provide you with written or electronic notification of its
decision within 90 days after receiving the review request. If special
circumstances require more time to make a decision about your request, you will
receive notification of when you may expect a decision. Plan Administration   
The Plan Administrator has discretionary authority to make all determinations
related to this award and to construe the terms of the Plan, the Notice of
Restricted Stock Unit Award and this Agreement. The Plan Administrator’s
determinations are conclusive and binding on all persons. Adjustments    In the
event of a stock split, a stock dividend or a similar change in Schwab stock,
the number of Restricted Stock Units that remain subject to forfeiture shall be
adjusted accordingly. Severability    In the event that any provision of this
Agreement is held invalid or unenforceable, the provision will be severable
from, and such invalidity or unenforceability will not be construed to have any
effect on, the remaining provisions of this Agreement. Applicable Law    This
Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions), as such laws are
applied to contracts entered into and performed in Delaware.

 

8



--------------------------------------------------------------------------------

The Plan and Other Agreements    The text of the Plan is incorporated in this
Agreement by reference. This Agreement, the Notice of Restricted Stock Unit
Award and the Plan constitute the entire understanding between you and Schwab
regarding this award. Any prior agreements, commitments or negotiations
concerning this award are superseded. This Agreement may be amended only by
another written agreement, signed by both parties and approved by the
Compensation Committee. If there is any inconsistency or conflict between any
provision of this Agreement and the Plan, the terms of the Plan will control.

 

9